                                                                               t·.-
                                                                               IJ        ~   !
                                                                               .ls ,         i3iCALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  DATE f 1f • U: ._
--------------------~--------x
                                                                           L
John Flanagan,

                       Plaintiff,                                     13-CV-8456 (LAK)
  V.


New York City Department Of Education,
et al.,

                Defendants.
-----------------------------x

                                             ORDER

LEWIS A. KAPLAN, District Judge.

                By letter dated December 23, 2019, counsel for plaintiff John Flanagan inforru.ed the
Court that this case has been settled in principle. Accordingly, the case is dismissed with prejudice
and without costs subject to right to reinstate by serving and filing a notice to that effect on or
before, February 7, 2020 if the settlement is not executed by then.

                 SO ORDERED.


Dated:           January 7, 2020
